DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  Claims 1-3, 9-13, 15-16, 22-27, 29-34 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9-12, 15-16, 22-25, 27, 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander (US 6478147) in view of Brander (US 20080175965), Jensen (US 20130095215), Krijgsman (US 20100247725), “The Veracious Vegan,” “Zoodles 101” and “Gourmet Girl Cooks” and in further view of Brander (US 20030057114), “Orange County Register” and “The BC Cook Articulation Committee” (Food Safety, Sanitation and Personal Hygiene). 
Regarding claim 1, Brander teaches a method of packaging and preserving foods (see column 1, lines 15-25), comprising, placing the food in a product containing space of a storage container atop a platform of a support structure (see figure 1; column 2, lines 15-27 - where there food is placed atop a platform 10, 26, comprising perforated or apertured film 26; column 3, lines 48-62), the storage container comprising an internal compartment having the product containing space (see figure 1, 2), the support structure defining the platform (column 3, lines 48-62) for supporting the food; the internal compartment further comprising a reservoir below the platform (see the reservoir 18 below perforated support film 26), the reservoir being configured to retain liquid (column 3, lines 45-47), the platform and/or support structure being configured to direct liquid exuded from the food to the reservoir (see at least, column 4, lines 11-32).  
Brander further teaches the storage container further comprising a lid disposed over the product containing space and thus enclosing the food within the product containing space with a lid (see figure 1, item 11; column 3, lines 20-25).  
Claim 1 differs from Brander in specifically reciting, that the food is zucchini spirals and that the lid comprises an oxygen permeable material.
It is noted however, that Brander is not seen to be limiting as to the particular types of food which can be placed within the container.  Rather, Brander is seen to be open to all foods which can exude liquid that are to be desirably absorbed by the package (see column 4, lines 33-44).  Brander’965 evidences that foods such as vegetables as well as meat (see paragraph 59) can equally benefit from a container comprising an absorbent material (paragraph 40-48), so as to absorb liquid exuded from the product so as to prolong the shelf life (see paragraph 4, 54).  
Nonetheless, Jensen also teaches a tray (see the abstract) comprising a reservoir to absorb liquid exuded from products such as cut or sliced produce (i.e. vegetables)(see the abstract; figure 1; paragraph 6, 7).  
Therefore, in view of Brander’965 and Jensen, the combination suggests that packaging that can absorb liquids exuded from foods has been equally applicable to packaging vegetables.  
While the above combination does not specifically recite, “zucchini spirals” it is noted that, “The Veracious Vegan” further teaches that it has been conventional to package cut vegetables such as zucchini spirals within a lid/tray package structure (see page 5-6 of 11, “Cece’s Veggie Noodle Co.”; top of page 6: “zucchini spirals”).  “Zoodles 101” and “Gourmet Girl Cooks” further evidences that it has been conventional in the art to store zucchini spirals using an absorbent material (see “Zoodles 101” at page 5 of 17: “Store your zoodles in the fridge in a covered container lined with paper towels.”; see “Gourmet Girl Cooks” page 1, fourth paragraph “spread them out in a single layer on top of a layer of paper towels (placed on top of a dish”)).  As Jensen already teaches that cut or sliced produce can exude liquid and can spoil more quickly (see paragraph 7) and as Brander, Brander’965 and Jensen further teach packages that can absorb liquid exuded from the products contained therein, to thus modify Brander and to package another conventional type of product that can exude liquid, such as zucchini spirals, as taught by “The Veracious Vegan”, “Zoodles 101” and “Gourmet Girl Cooks” would have been obvious to one having ordinary skill in the art, based on the particular conventional type of cut vegetable that was desired to be packaged and preserved.
Regarding the lid being oxygen permeable, it is noted that Brander and Jensen are not is not specific in this regard.  
Krijgsman teaches a container for respiring produce, such as cut produce including cut zucchini (see paragraph 16), where a packaging film can have an oxygen permeability at least 100 cc.mm/m2.day (see paragraph 39) where such an oxygen permeability can be used for extending the shelf life of the produce (see paragraph 15) and where the film can be used for controlling the presence of free water (see paragraph 1).  Krijgsman also teaches that the lid can be made from the above mentioned oxygen permeable packaging material (see paragraph 66).  
As the combination already teaches sealing the container and where it has been desirable to distance exuded moisture from the food to be packaged therein, to modify the combination and use a packaging film that can control the oxygen permeability as taught by Krijgsman would have been obvious to one having ordinary skill in the art, for the purpose of further facilitating preservation of the produce and for controlling the presence of free water.
Regarding the limitation of, “the reservoir comprising an absorbent material, the absorbent material being a mixture of (i) 87% by weight of the mixture of a carboxymethylcellulose and/or a salt thereof, (ii) 10% by weight of the mixture of a clay and (iii) 3% by weight of the mixture of a soluble salt having at least one trivalent cation” it is noted that  Brander teaches various absorbent substances such as cellulose derivatives (see column 3, lines 25-34) but is not specific as to the above claimed absorbent material.
However, Brander ‘965 teaches absorbent materials used packaging vegetables that can exude moisture (see paragraph 2), where the absorbent material can advantageous help to preserve the foods due to the moisture being a source of microbial growth (see paragraph 2, 4, 54, 59).  Brander’965 further teaches that the foods can be stored in a tray with a lid (see paragraph 55) and that the absorbent material can comprise carboxymethyl cellulose (see paragraph 43) at 50-92wt% (see paragraph 42), thus encompassing the claimed “87%” with clay such as bentonite at 10% (paragraph 45-46) and a soluble salt having a trivalent cation present at 1-8wt% (see paragraph 47), which thus encompasses “3%.”  Brander’965 also teaches through routine experimentation one of ordinary skill in the art would have been able to modify the particular component concentrations (paragraph 61) and also teaches that the trivalent cation is used for cross-linking of the carboxymethyl cellulose (paragraph 47).  Brander ‘114, similar to the above teachings of Brander’965 further teaches that the absorbent material can comprise about 90% carboxymethylcellulose (abstract, paragraph 35), which is seen to encompass “87%”; clay at about 10% (paragraph 36-38) and a trivalent cation at about 1-8% (paragraph 39), thus encompassing “3%,” for the purpose of limiting the impact of food spoilage organisms on the food product (see paragraph 5, 47).  With about 10% clay and using  about 1%-8% of the trivalent cation, for instance, it would have been obvious to one having ordinary skill in the art that this would have resulted in about 82-89% of the absorbent composition being the carboxy methyl cellulose, thus encompassing the claimed amount of 87% CMC.  Brander’965 teaches that the trivalent cation is used for cross-linking of the carboxymethyl cellulose and that the composition can be adjusted via routine experimentation (paragraph 61).  Brander’114 teaches that the trivalent cation can provide a cross-linking effect (paragraph 43) and where the combination of the CMC, with the trivalent cation and clay can provide improved gel strength compared to CMC alone and improve absorption (paragraph 42).  
Therefore, to accordingly adjust the amount of the trivalent cation would have been obvious to one having ordinary skill in the art for achieving the requisite cross-linking of the CMC and improving gel strength of the absorbent. 
Like Brander and Brander’965, Brander’114 is directed to absorbent materials that are used for absorbing liquid exuded from food products (paragraph 5) so as to retain the exuded liquid away from the product so as to prevent deterioration of the product and to provide protection of the consumer from direct contact with the liquid when opening the package (paragraph 28).  Brander’114 teaches absorbent compositions recognized for the same purpose as already desired by Brander and Brander’965 and Brander’114 teaches similar ranges for the absorbent composition as that already suggested by Brander’965.  Brander’965 further teaches that routine experimentation can be used for modifying the component concentrations to optimize process conditions (see paragraph 61).  
Therefore, to modify the combination and to use an absorbent material as suggested by Brander’965 and Brander’114 so as to have 82-89% CMC, 10% clay and between 1-8% of a trivalent cation would thus have been obvious to one having ordinary skill in the art, for the purpose of achieving the requisite absorption of moisture, crosslinking of the CMC, strength to the absorbent and extension of shelf-life, as a matter of routine experimentation.
Regarding the limitation of, “wherein the zucchini spirals are stored at a temperature of 4°C at normal atmospheric pressure,” it is noted that “Zoodles 101” teaches that the container comprising the absorbent paper towels on which are placed zucchini spirals should be stored in a refrigerator (see page 5).  This is seen to suggest storage at normal atmospheric pressure and at a temperature of 4°C (39.2°F).  “Orange County Register” evidences refrigerator temperatures of 40 degrees F (4 degrees C) (see page 1).    The BC Cook Articulation Committee teaches that safe temperature for refrigerated storage is 4°C (see page 28) and that produce can be stored at 2-4°C (see page 29, “Produce”).    It is also noted that Brander’965 teaches that trays comprising an absorbent material therein with cut vegetables/fruit are stored at 4°C refrigerated conditions (see above paragraph 76-85, 80).  Therefore, by teaching storage at refrigerated conditions, the combination is suggesting that the zucchini spirals storage at a temperature of 4°C at normal atmospheric pressure (which would have been conventional in a common refrigerator), 
Regarding the limitation of, “wherein the method extends the shelf life of the zucchini spirals by 33% to 130% over conventional packaging stored at the same temperature of 4°C at normal atmospheric pressure,” it is noted that as the combination teaches and encompasses the absorbent material as claimed for the same purpose of extending shelf-life of foods and also teaches enclosing zucchini spirals with a liquid that allows for oxygen permeability, it is thus seen that the combination would have similarly extended the shelf-life in a similar manner compared to a package that did not comprise the absorbent material nor the elevated support structure.
Regarding claim 2, Brander teaches that the supper structure and/or platform comprises a liquid permeable surface (Figure 1, item 26; column 4, lines 11-20 - “apertured film”) that would direct liquid from the food into the reservoir.
Regarding claims 3 and 16, Brander teaches on column 4, lines 11-20 that the support structure and/or platform can be a nonwoven material.
Regarding claims 9 and 22, it is noted that Brander ‘114 further teaches that the gel-forming polymer is a non-crosslinked gel-forming water soluble polymer (see paragraph 34; page 6, claim 21).  The gel-forming water soluble polymer absorbs liquid, it would have been obvious for the gel-forming non-crosslinked water soluble polymer to have a first absorbency defined by a weight of liquid absorbed to the weight of the water soluble polymer.  
Further regarding claims 9 and 22, Brander ‘114 teaches a mineral composition having a second absorbency defined by the weight of the liquid absorbed to the weight of the mineral composition (see paragraph 34 and page 6, claim 21).
Brander ‘114 further teaches a soluble salt that is food safe, having a trivalent cation (see the abstract, paragraph 39, page 6, claim 21) and where the absorbency of the absorbent material is defined by the weight of liquid absorbed by the absorbent material to the weight of the absorbent material exceeds the sum of the first and second absorbency (see paragraph 43).
Regarding claims 10 and 23, Brander further teaches that the absorbent material can comprise citric acid (see column 5, line 66) and thus teaches the limitations of claim 10.   Additionally, Brander ‘114 also teaches that the absorbent material can comprise citric acid (see paragraph 26) and thus teaches the limitations of claim 10.
Regarding claims 11 and 24, Brander teaches that the absorbent material can also include food safe antimicrobial additives (see column 5, line 65-66 “anti-microbial additives”).  Additionally, Brander ‘114 also teaches that the absorbent material can also include food safe antimicrobial additives (see paragraph 26).
Regarding claims 12 and 25, in view of Krijgsman the combination teaches that the sealing film can have an oxygen permeability of, for instance, 100 cc.mm/m2.day (see paragraph 39; table 1 for oxygen transmission rates of less than 3000 cc/m2.day.atm).  Krijgsman also teaches an oxygen permeability of 40cc.mm/m2.day.atm (see paragraph 23) where at a film thickness of 30 microns, would have equated to a transmission rate of ~1333 cc/m2.day.atm.
Claim 15 is rejected for the reasons already discussed above with respect to claims 1 and 2, as claim 15 reiterates the limitations presented above with respect to claims 1 and 2.
Regarding claim 27, which recites that the method provides a shelf life for the zucchini spirals when stored in refrigerated conditions of 16 days, it is noted that the combination teaches the claimed structure of the package together with an oxygen permeable material for the lid, where the reservoir for collecting exuded liquid as well as the oxygen permeable material for the lid have been taught in the art to help with preservation.  Therefore, the combination is also seen to suggest and there would have been a reasonable expectation of the combination arriving at the claimed shelf life.
Regarding claims 29 and 31, Brander’114 further teaches that the clay can be bentonite (paragraph 36).
Regarding claims 30 and 32, Brander’114 teaches that the soluble salt having at least one trivalent cation can be potassium aluminum sulfate (paragraph 39).
Regarding claims 33 and 34, Brander’114, as discussed above with respect to claims 29-32 teaches bentonite clay and potassium aluminum sulfate.

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 1 and 15 above, and in further view of Kibele (WO 2014152539), Wellinghoff (US 20080026029), Machado (US 20110253562) and Annous (US 20170332674).
Claims 13 and 26 differs from the combination applied to claims 1 and 15 in specifically reciting, “the storage container further comprising an entrained polymer film material disposed within the internal compartment and made from a monolithic material comprising a base polymer, a channeling agent and a chlorine dioxide releasing agent, wherein the chlorine dioxide releasing agent releases chlorine dioxide gas into the product containing space by reaction of moisture with the chlorine dioxide gas releasing agent.
However, Kibele teaches a package for fruits and vegetables (paragraph 31) where the package includes an entrained polymer film (see the abstract, paragraph 26, 53, 62) within the internal compartment (see the figures) and made from a monolithic material comprising a base polymer, a channeling agent and an active agent (see paragraph 51).   Kibele teaches on paragraph 22, 34 and 36 that the material that is to be released as an active agent can be an antimicrobial agent.  Kibele also teaches an active agent that can release an antimicrobial agent in the form of a gas and where the release is due to moisture (paragraph 26, 28).  In view of the above teachings of Kibele, it would have been obvious to one having ordinary skill in the art that the entrained polymer film can be advantageously used for treating products such as foodstuffs (paragraph 4) by allowing active agents to be transmitted into the package via material absorbed or released by the absorbing or releasing material (see paragraph 3).  Kibele further teaches releasing antimicrobials (paragraph 22, 34) into the packaging space that can be activated via moisture (paragraph 52).  As the combination also desires to preserve the food contents in the package, it would have been obvious to one having ordinary skill in the art to thus include an entrained polymer as taught by Kibele for the purpose of being able to deliver active material such as antimicrobials into the interior of the package, for preservation of the contents.
Claims 13 and 26 differ from the above combination in specifically reciting a chlorine dioxide releasing agent that releases chlorine dioxide gas into the product containing space.
Kibele already teaches that an antimicrobial agent can be released into the product space.  While not specific as to a chlorine dioxide gas releasing agent, Annous teaches that it has been desirable to release chlorine dioxide into sealed packages (see paragraph 2) for killing microorganisms on a food item such as cut shredded produce (see paragraph 2, 25), where gaseous chlorine dioxide has the ability to penetrate and inactivate human pathogens attached to hard-to-reach sites on produce surfaces (see paragraph 4), such as salmonella (see paragraph 10).  Annous further teaches active packaging that releases chlorine dioxide as desired (see paragraph 8, 9, 27).  Wellinghoff teaches that it has been notoriously conventional to include release agents such as chlorine dioxide gas releasing agents (see paragraph 73) in films (paragraph 27) where the chlorine dioxide gas has been advantageous for controlling decomposition of products such as vegetables (paragraph 66) and for controlling microbial contamination (paragraph 45).  Machado teaches containers holding fruits and vegetables (paragraph 5) and where an active agent that can release an antimicrobial gas such as chlorine dioxide within the container (see paragraph 44 - “release at least one agent… Additionally, the releasing device… control a release of chlorine dioxide for sanitation of the contents…”).  
Since Kibele already teaches the desirability of providing antimicrobial releasing agents in the channels of the polymer, to thus modify the combination and to use another conventional antimicrobial release agent such as a chlorine dioxide release agent that comprises an alkaline metal chlorite, would have been obvious to one having ordinary skill in the art, for the purpose of using the advantageous disinfecting properties of chlorine dioxide gas to reach hard to reach sides on the food surface to inhibit microbial growth.

Response to Arguments
On page 8-9 of the response, Applicant urges that neither Brander965 or Brander147 teach or suggest quantifying shelf life of the vegetables or meat as a result of the benefit derived from absorbent material in the container.  Applicant urges that as recited in independent claims 1 and 15 and as discussed at paragraph 99 of the specification as filed, Applicant has quantified the storage and preservation of zucchini spirals to at least 16 days suing the specific material composition.
It is noted however, that Brander’965 teaches that the absorbent material has been advantageous for preserving foods due to the moisture being a source of microbial growth (see paragraph 2 and 4) and further teaches extending the shelf-life of the food (see paragraph 54), which can also be for 30 days, for example (see paragraph 59).  Similarly, Brander’147 evidences that the moisture can prematurely spoil foods (see column 1, lines 28-50) as does Brander’114 (paragraph 5).  Thus, the art clearly suggests that absorbent materials have been known in the art to be advantageous for extending the shelf life of food by absorbing and containing moisture exuded from the food and in view of Brander’965, the prior art also teaches an absorbent composition that overlaps with the claimed composition and where the composition can be routinely modified for achieving the requisite absorption.  As Brander’965 and ‘114 suggest 1-8wt% of a trivalent cation, with 10wt% clay and thus 82-89wt% CMC, it would have been within the routine capabilities of one having ordinary skill in the art to have arrived at the claimed amount of 10wt% clay, 3wt% trivalent cation and 87wt% CMC for the known purpose of achieving the requisite moisture absorption for preventing spoilage and thus extending the product shelf life.  It is further noted that the example starting at paragraph 87 the specification as filed refers to “about 87%” CMC, “about 10%” bentonite and “about 3%” potassium aluminum sulfate (paragraph 88).  The data has been acknowledged but does not show that the results are unexpected in view of the absence of data outside of the claimed range.   Also, it is noted that independent claims 1 and 15 do not recite the specific clay and trivalent cation of above.
Further on page 9 of the response, Applicant urges that based on the cited references that disclose the use of paper towels as an absorbent material, one of ordinary skill in the art would have no reasonable expectation of success in extending the shelf life of zucchini spirals by 33-130% as claimed.
These urgings are not seen to be sufficient to overcome the combination.  It is initially noted that the prior art teaches a similar absorbent composition and where the absorbent composition is used for extending the shelf life of the products.  The prior art combination also separates liquid exuded from the food from the food itself, via the platform.  It would have been obvious to one having ordinary skill in the art that liquid that is separated from the food would have been a source of bacterial growth and deterioration and the prior art desirably separates the food from this exuded liquid for the purpose of extending the shelf-life of the food.  Additionally, it is not seen to be unexpected for a package comprising an absorbent material as suggested by the prior art combination to also have improved the shelf life compared to a package that does not contain an elevated platform below which is an absorbent material.   The teachings of the combination are seen to teach an absorbent composition that is indeed similar (or close) to that claimed, and clearly encompass the claimed absorbent composition (see MPEP 2144.05(I)).  In addition, the data provided in Applicant’s specification has been acknowledged.  While the data is compared to packaging that does not include the support structure or platform, the data is not seen to provide any comparison to the teachings suggested by the prior art (see MPEP 716.02(b)(III), (e)) and is also not seen to provide data comparing the claimed range with amounts inside and outside of the claimed range (see MPEP 716.02(d)).

On page 10 of the response, Applicant urges based on the disclosures of “Zoodle 101” “Orange County Register” and BC Cook, there would have been no motivation for one having ordinary skill in the art to select a specific temperature of 4°C compared to a temperature below 4°C such as 2°C.   Applicant also urges that there is no teaching or suggestion in these references of a quantified shelf life related to the refrigeration storage temperature.
These urgings are not seen to be sufficient to overcome the rejection as presented in this Office Action.  It is initially noted that Zoodles 101 clearly evidences using refrigerator temperatures for storing of zucchini spirals.  Zoodles 101 teaches a covered container that has an absorbent material (paper towels) over which are placed zucchini spirals so that the absorbent material can absorb moisture from the zucchini spirals (“covered container” see page 5/17).  “Orange County Register”  teaches on page 1 to keep the refrigerator at 40 degrees F (4 degrees C).  To one having ordinary skill in the art, it would have been obvious that Orange County Register evidences that keeping one’s refrigerator at 4 degrees C suggests storage of products at that temperature.  Nonetheless, “The BC Cook Articulation Committee” further teaches that fresh produce can be stored in a refrigerator at 4°C for ensuring freshness and to prevent rapid deterioration.  As the combination teaches refrigerator storage of zucchini spirals and as the art teaches refrigerator storage at temperatures such as 4°C, it would have been obvious to one having ordinary skill in the art that the prior art suggests storing packaged zucchini spirals at 4°C.  Furthermore, it is seen that the combination would have suggested similar storage stability as the combination evidences the use of a similar absorbent composition along with known storage temperatures for similar products.

On page 10 of the response, Applicant urges that the specific claimed absorbent composition is not expressly disclosed in Brander’114, who rather, discloses 10-90wt% CMC, 10-90wt% clay and 1-20wt% trivalent cation.  Applicant also urges that there is no support for the reasoning that “about 90% CMC” can be construed as 87% CMC as claimed; and considering the extremely broad wt% ranges disclosed in Brander114 for each of the three components, it would have been more than routine experimentation and know-how to achieve the surprising and unexpected results of independent claims 1 and 15.   
These urgings are not seen to be sufficient.  It is noted that Brander’114 teaches using for instance, “about 1-8% trivalent cation” and further suggests “about 10-90% clay” and “about 10-90% CMC.  It would have been obvious to one having ordinary skill in the art that when using about 1-8% trivalent cation and about 10% clay that the amount of CMC would need to have been accordingly adjusted to have been between about 82-89wt%.  Furthermore, as Brander114 does not define what can be construed as “about” 90wt% CMC, it would have been obvious to one having ordinary skill in the art that this can encompass amounts of CMC that are greater and less than 90wt%, where 87wt% can be reasonably concluded to also overlap with “about 90wt%.”   Furthermore, in view of using “about 90%” CMC, it would have been obvious to one having ordinary skill in the art for the clay to have been used within the lower amount suggested by Brander’114 (i.e. near the “about 10%” instead of near 90% or 20-30%).  As another example, when using 10% clay and about 1%-8wt% of a trivalent cation, it would have been obvious for the CMC to be used at about 82-89%, which can be construed as encompassing “87%.”  Brander’114 also teaches that the trivalent cation is useful for cross-linking the CMC, which allows for improved absorption of liquids (see paragraph 41-43).  Therefore, it would have been obvious to one having ordinary skill in the art to accordingly adjust the amounts of each of the CMC and the clay to allow for 1-8% of the trivalent cation.  As Brander’114 already teaches ranges for each component, it would have been obvious to one having ordinary skill in the art to experiment with the ranges suggested by Brander’114.  This is further supported by Brander’965 also suggesting using 10% clay (see paragraph 46); 1-8% of the trivalent cation (paragraph 47) and thus 82-89wt% CMC, while further teaching that it would have been routine optimization to have experimented with the concentrations of these components (see paragraph 61).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  

Further on page 10 of the response, Applicant urges that the mere fact that a certain result or characteristic may occur or be present in the prior art is no sufficient to establish the inherency of that result or characteristic.  Applicant urges that there is no evidence to suggest that the prior art can in fact exhibit the specific claimed extended shelf life of the zucchini spirals.
It is noted however, that the prior art is suggesting a similar absorbent composition positioned below an elevated platform on which liquid exuding food is placed and where the absorbent is also used for absorbing liquids to extend shelf life.  As such, there would have been a reasonable expectation for a similar absorbent composition used in a similar manner for absorbing liquids exuded from the food to also have performed similar to the absorbent composition that is claimed, especially compared to a package that does not have the elevated platform with the absorbent composition there-below.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792